PER CURIAM.
This is an appeal from a conviction of petty larceny of a bicycle. The defendant contends that the trial judge erred in denying his motion for judgment of acquittal, in denying his motion for new trial, in denying his motion to dismiss the indictment or, in the alternative, to challenge the composition of the grand jury, in sentencing him to six months probation, and in failing to give his requested jury instruction. Having examined the record, the arguments of counsel, and the applicable legal authorities, we find that the defendant has not demonstrated reversible error in his conviction for petty larceny. However, we remand to the trial court to reduce the term of probation from six months to sixty days. See, Swift v. State, 362 So.2d 723 (Fla.2d DCA 1978). In all other respects the judgment of the trial court is affirmed.
REMANDED for further proceedings not inconsistent with this opinion.
BOOTH and SHAW, JJ., and LILES, WOODIE A., Associate Judge (Retired), concur.